Citation Nr: 0806500	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  96-39 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis 


REPRESENTATION

Veteran represented by: The Texas Veterans Commission  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1987 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 1999, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2002, the veteran appeared at a hearing before a 
Veterans Law Judge.  A transcript of the hearing is in the 
claims file.  

In a decision in September 2002, the Board, in part, denied 
service connection for hepatitis.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an order, dated in October 
2003, the Court vacated the Board's decision and remanded the 
claim to the Board for further evidentiary development.  In 
compliance with the Court's order, in February 2004 and May 
2006, the Board remanded the claim for further procedural and 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the Court's order and the Board's remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998)

In March 2006, the Board afforded the veteran the opportunity 
for a new hearing as the Veterans Law Judge, who conducted 
the hearing in 2002 was no longer at the Board.  In April 
2006, the veteran indicated that he did not want another 
hearing. 


FINDING OF FACT

Hepatitis is not currently diagnosed. 




CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West  2002); 38 C.F.R. § 3.303 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in January 2002, in February 2004, and in June 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  

The veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in August 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In compliance with the Court's 
order, the RO attempted to obtain additional service medical 
records.  In responses in October 2004 and June 2005, the 
Federal custodian of the records reported that no additional 
records were found.  The veteran was notified of this in the 
supplemental statement of the case in January 2006.  The 
veteran was afforded VA examinations and the RO obtained a 
medical opinion.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records to include a summary of a Medical 
Evaluation Board disclose that in July 1988 the veteran was 
hospitalized because of dyspnea, fatigue and subsequent 
bilateral edema of the legs.  On admission, he was found to 
have a positive hepatojugular reflux, hepatomegaly, and pedal 
edema.  He was transferred to another hospital for further 
evaluation with a diagnosis of viral cardiomyopathy and 
congestive heart failure.  On the second hospitalization, the 
impression was cardiomyopathy, probably viral-echo or 
coxsackie viruses; hepatomegaly with increased SGOT, LDH and 
PT secondary to the cardiomyopathy or viral hepatitis; left 
ventricle mass, and mild renal failure.  He was started on 
medication and systematic heparinization.  A liver spleen 
scan revealed a normal liver.  The final diagnoses were viral 
myocarditis, cardiomyopathy, resolved viral hepatitis, and 
resolved nephritis.  On follow-up in August, October, and 
December 1988, no liver abnormality was reported.  The 
veteran was subsequently discharged from service because of 
idiopathic cardiomyopathy with severe left ventricular 
dysfunction. 

After service, on evaluation for a heart transplant by VA in 
May, June, and July 1989, the test for hepatitis B was non-
reactive, and hepatitis was not diagnosed.  Testing did show 
ischemic hepatitis due to low cardiac output. 

In a rating decision, dated in July 1989, the RO granted 
service connection for congestive heart failure with dilated 
cardiomyopathy and left ventricular mass and chronic renal 
insufficiency.  A 100 percent rating was assigned, effective 
May 19, 1989.  

Service department records and VA records, covering the 
period August 1989 to January 2002, contain no finding or 
diagnosis of hepatitis.  The records do show that in December 
1989 the veteran had a heart transplant. 

On VA examination in January 2002, after a review of the 
record, the examiner found that the veteran did not have 
viral hepatitis and testing for hepatitis B and C was 
negative and that testing for Hepatitis A was not useful as 
it is only positive during an acute attack.

On VA examination in October 2004, the examiner reported that 
the diagnosis of hepatitis in 1988 was made on the basis of 
an abnormal liver profile, which in all probability was 
related to chronic passive congestion and liver and spleen 
evidence of shunning.  The physician stated that the veteran 
may have had hepatitis A at the time although this was not 
checked, but if he did have hepatitis A it resolved and that 
there was no current evidence of hepatitis.  

In an addendum, dated in June 2006, the VA physician 
addressed the finding in 1989 of ischemic hepatitis due to 
low cardiac output.  The physician stated that subsequent 
studies for hepatitis B and C were negative and that ischemic 
hepatitis was due to congestive heart failure and not due to 
viral hepatitis.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran seeks service connection for hepatitis based on a 
diagnosis of viral hepatitis during hospitalization in July 
1998 in service. 

The evidence in favor of the claim consists of the service 
medical records that show in July 1988 the veteran was 
hospitalized because of dyspnea, fatigue and subsequent 
bilateral edema of the legs.  Liver function tests, SGOT, 
LDH, and PT, were elevated and attributed to either 
cardiomyopathy or viral hepatitis.  After systematic 
heparinization, the pertinent diagnosis was resolved viral 
hepatitis.  And, after service, on evaluation for a heart 
transplant by VA in 1989, ischemic hepatitis due to low 
cardiac output was documented.  



The evidence against the claim consists of service department 
records and VA records, covering the period from August 1989 
to June 2006, that contain no finding or diagnosis of 
hepatitis or residuals of hepatitis.  Significantly, in 
January 2002, testing for viral hepatitis to include 
hepatitis B and C was negative.  As for ischemic hepatitis, 
documented in 1989, a VA examiner found that ischemic 
hepatitis was due to congestive heart failure and not due to 
viral hepatitis. 

Also on the question of resolved viral hepatitis diagnosed 
during service, a VA examiner explained that the diagnosis 
was based on an abnormal liver profile, and not on tests 
specific for hepatitis.  Also the examiner reported that a 
hepatitis profile for hepatitis B and C was negative and that 
the veteran did not have current evidence of hepatitis. 

In the absence of competent evidence of a current diagnosis 
of hepatitis, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran asserts that he had viral 
hepatitis during service, on a question of a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because the 
veteran as a lay person is not qualified through education, 
training, or experience to offer an opinion on a medical 
diagnosis, which is not capable of lay observation.  
38 C.F.R. § 3.159(a).  For this reason, the Board rejects the 
veteran's statements as competent evidence to substantiate 
the claim on the question of a current diagnosis of 
hepatitis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 




ORDER

Service connection for hepatitis is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


